IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                   :   No. 741 CAP
                                                 :
                      Appellee                   :   Appeal from the Judgment of
                                                 :   Sentence imposed November 1,
                                                 :   1990 and re-imposed February 24,
               v.                                :   1993, in the Court of Common
                                                 :   Pleas, Philadelphia County, Criminal
                                                 :   Division at No. CP-51-CR-0126101-
 CRAIG MURPHY,                                   :   1984. (Nunc Pro Tunc rights
                                                 :   reinstated on May 3, 2017.)
                      Appellant                  :



                                         ORDER


PER CURIAM                                              DECIDED: October 15, 2020
      AND NOW, this 15th day of October, 2020, the appeal is QUASHED.                 See

Commonwealth v. Reid, 235 A.3d 1124 (Pa. 2020) (quashing serial appeal after

concluding Williams v. Pennsylvania, ___ U.S. ___, 136 S.Ct. 1899 (2016), does not

provide exception to timeliness requirements of Post-Conviction Relief Act (PCRA), 42

Pa.C.S. §§9541-9546, and thus PCRA court lacked jurisdiction to reinstate appellate

rights nunc pro tunc).    Appellant’s “Application for Leave to File Post-Submission

Communication” is GRANTED. Appellant’s “Application for Leave to File Supplemental

Briefing Addressing the Jurisdiction of the Court in Light of [Reid]” is DENIED.

      Justice Donohue files a concurring statement.

      Justice Wecht files a concurring statement.